Kerwin, J.
We have set out tbe findings and decision of tbe Industrial Commission in tbe statement of facts. Also tbe finding of tbe court below in ordering tbe award affirmed. Tbe only question presented here is whether tbe award is supported by tbe evidence.
If in any reasonable view of tbe evidence it will support either directly or by fair inference tbe findings made by tbe Commission, such findings are conclusive upon .the court. Milwaukee v. Industrial Comm. 160 Wis. 238, 151 N. W. 247; Milwaukee C. & G. Co. v. Industrial Comm. 160 Wis. 247, 151 N. W. 245; Milwaukee Western F. Co. v. Industrial Comm. 159 Wis. 635, 150 N. W. 998; Kill v. Industrial Comm. 160 Wis. 549, 152 N. W. 148. A careful reading of *450the evidence convinces the court that the findings are supported by the evidence.
By the Court. — The judgment is affirmed.